DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 11, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Makhotin et al (US 2020/0167760)
 	As to claim 1, Makhotin et al teaches a method performed by a terminal in a communication system (figures 1 , 3), the method comprising:
identifying, by a local bundle assistant (PA1) of the terminal, information on an end user selection for performing a management procedure associated with at least one secondary platform bundle (DWA) installed in a smart secure platform (C1);
identifying, by the LBA of the terminal, information on the end user intent, in case that information in bundle metadata (DT! DT2) indicates that the end user intent is required to perform the management procedure associated with the at least one SPB (paragraphs 171-175, the digital wallet application DWA commands the mobile device DV to send in step S40 the home token H-PAN along with the location information LOC (FIG. 3). The home token H-PAN and the location information LOC are transferred 
performing the management procedure associated with the at least one SPB based on the identified information on the end user intent (paragraph 219, the mobile device DV configures the digital wallet application DWA with the received second set of data DT2 for enabling it to perform payment transactions in the selected roaming payment network R-NT. In step S70, the mobile device DV stores for instance the second set of data DT2 in its memory 4 (FIG. 4A) ,
wherein the at least one SPB is associated with a telecom SPB (roam payment networks).
As to claim 4, Makhotin et al teaches the method of claim 1, wherein the managing performing of the state of the at least one SPB management procedure comprises installing the at least one SPB, enabling the at least one SPB, disabling the at least one SPB, or deleting the at least one SPB (paragraph 130, In a step S10, the mobile device DV configures the digital wallet application DWA with the received first set of data DT1 for enabling it to perform payment transactions in the home payment network H-NT. As part of this configuration, the mobile device DV may personalise the visual aspect (card picture, logo, colours etc.) of the graphical user interface (GUI) of the digital wallet application DWA with visual parameters included in the first set of data DT1 provided by the server H-TSP).

As to claim 8, Makhotin et al teaches the method of claim 1, wherein:
the end user intent is determined by biometric information, identification information, or configuration information of an end user (paragraphs 162, ID1-ID3),
As claims 11, 14, 17, 18, Makhotin et al further discloses recite limitations substantially similar to the claims 1, 4, 7, 8. Therefore, these claims were rejected for similar reasons as stated above.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7, 8, 11, 14, 17, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	March 16, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642